Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a master input device and an imaging device in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
US 20140171964 A1 discloses Apparatus for Minimal Invasive Surgery (MIS) comprising a master device, a slave device, a detector for detecting a parameter of or associated with the slave device, and a shape locking system for locking the shape of the master device in response to a parameter detected by the detector. [0005] The continuing evolution of the technology, including force feedback and virtual immobilization through real-time motion adaptation, will permit more complex procedures such as beating heart surgery to be carried out under a static frame-of-reference. Current systems for human robot interaction are generally based on mechanical systems either using standard input devices or bespoke designed master-slave manipulators.
US 20150173846 A1 discloses a system captures and displays video of surgeries. The system may include at least one digital image sensor optically coupled to one or more lenses and configured to capture a video sequence of a scene in a surgery; at least one interface configured to receive at least one region on interest (ROI) of the captured video sequence; an electronic display, selected so that at least one of the digital image sensors has a pixel resolution which is substantially greater than the pixel resolution of the electronic display; and a computer processor configured to: receive the at least one captured video sequence and the at least one received ROI and display over the at least one electronic display a portion of the captured video sequence based on the at least one selected ROI.
US 8535336 B2 discloses the present disclosure provides for systems and methods for Nested Cannula configuration. Nested Cannula systems include a plurality of telescoping, pre-shaped tubes configured and dimensioned to reach target locations within a particular anatomical region. A three dimensional image is read for the particular anatomical region and structure in question. A series of arcs are generated between a point of the anatomical region and a target location, ensuring collision-free motion for each of the tubes at each specific diameter. The target location is determined based upon the medical procedure being performed and the location and orientation in six degrees of freedom of the anatomical structure in question. The series of arcs are used to configure and dimension the plurality of tubes. The Nested Cannula system is adapted to reach relatively small and complex target locations, such as to deliver photodynamic therapy, balloon angioplasty or BronchoAlveolar Lavage.
None of the cited prior arts discloses instant application with limitations: ” determining an orientation of an end-effector reference frame relative to a field- of-view reference frame, the end-effector reference frame moveable relative to the field- of-view reference frame, the end-effector reference frame being defined for an end effector of a tool, and the field-of-view reference frame being defined for a field of view of an imaging device, determining an orientation of an input-device reference frame relative to a display reference frame, the input-device reference frame being defined for the master input device, and the display reference frame being defined for an image displayed by the display, establishing a first alignment relationship, the first alignment relationship comprising an end-effector-to-field-of-view alignment relationship or an input-device-to- display alignment relationship, wherein the end-effector-to-field-of-view alignment relationship is between the end-effector reference frame and the field-of-view reference frame and independent of a position relationship between the end-effector reference frame and the field-of-view reference frame, and wherein the input-device-to-display alignment relationship is between the input-device reference frame and the display reference frame and independent of a position relationship between the input-device reference frame and the display reference frame, and  59WO 2019/099346PCT/US2018/060612 commanding, based on the first alignment relationship, a change in a pose of the end effector in response to a change in a pose of the master input device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10883708 B2	LED bulb has multiple features
US 10646156 B1	Adaptive image processing in assisted reproductive imaging modalities
US 20200138518 A1	OPTICAL GUIDANCE FOR SURGICAL, MEDICAL, AND DENTAL PROCEDURES
US 20150173846 A1	MICROSURGERY SYSTEM FOR DISPLAYING IN REAL TIME MAGNIFIED DIGITAL IMAGE SEQUENCES OF AN OPERATED AREA
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485